IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00129-CV

NORMAN R. POTTER,
                                                            Appellant
v.

DANNY C. WASH,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2004-1574-1


                          MEMORANDUM OPINION


      This appeal was abated for mediation.

      Appellant has now filed a motion to dismiss the appeal stating that all matters in

controversy between the parties have been mediated and settled and that Appellant no

longer wishes to prosecute the appeal. Appellee does not oppose the motion.

      Accordingly, this appeal is reinstated and dismissed. TEX. R. APP. P. 42.1(a)(1).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 8, 2008
[CV06]




Potter v. Wash                                Page 2